Citation Nr: 0306829	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which 
continued the 30 percent rating for the veteran's service-
connected PTSD.  During the course of the appeal, the claims 
file was transferred to the RO in Detroit, Michigan.  


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression and anxiety, recurrent and intrusive war-related 
thoughts and nightmares, decreased interest, avoidance 
behaviors, hypervigilence, and chronic sleep disturbances, 
all resulting in occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

In his April 2002 notice of disagreement, the veteran stated 
that he disagreed with the rating decision's continuance of a 
30 percent evaluation as his PTSD symptomatology met the 
criteria for an award of 50 percent.  In the substantive 
appeal, VA Form 9, the veteran asserted that he wanted an 
"upgrade from 30 percent to 50 percent."  Finally, in the 
statement accompanying his VA Form 646, the veteran, through 
his representative, contended that an "increase to 50 
percent is warranted" as his condition more closely 
corresponded to the 50 percent criteria.  Accordingly, 
because a 50 percent rating is presently being granted, this 
is considered to be a full grant of the benefits being sought 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
claimant may limit a claim or appeal to the issue of 
entitlement to a particular disability rating which is less 
than the maximum disability rating allowed by law).  Because 
the claim is being granted in full, the notification and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), have been fully satisfied.  

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, including, but not 
limited to, the veteran's contentions; VA outpatient 
treatment records; and VA examination reports dated in July 
2001 and September 2001.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence will be 
summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.103 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

38 C.F.R. § 4.130 (2002).  As discussed above, the 
veteran has limited his appeal to a 50 percent 
rating, so the criteria for a 70 or 100 percent 
rating will not be discussed herein.

VA examination reports and outpatient treatment records dated 
between July 2001 and June 2002 show Global Assessment 
Functioning (GAF) scores ranging from 39 to 60.  The GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 31 to 40 contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school).  See DSM-IV at 44-47.  A GAF score of 41 
to 50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  

The criteria for the currently assigned 30 percent disability 
rating indicate that a claimant is generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  However, this is not the veteran's situation.  
The evidence of record demonstrates that the veteran's PTSD 
is characterized by significant occupational and social 
impairment with reduced reliability and productivity, with 
deficiencies in motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, due to many symptoms listed as the criteria 
for a 50 percent rating.  

During VA outpatient treatment and examinations, the veteran 
has complained of intrusive memories of his combat experience 
in WWII, nightmares, and hyperarousal symptoms.  He asserted 
that he spends his waking hours doing some yard maintenance 
and attending church, but that he has no recreational or 
diversional activities.  Objectively, the veteran has 
demonstrated clear and coherent speech, and a grossly intact 
memory described as "excellent."  While he became tearful 
when discussing his combat experience, he did not report or 
demonstrate any suicidal or homicidal ideations or psychotic 
symptoms.  He also reported no delusions or hallucinations.  
His PTSD has been demonstrated by nightmares, flashbacks, 
restlessness, generalized anxiety, and some depression.  It 
was noted that the veteran was highly avoidant of emotions 
triggered by memories of combat.  The March 2002 VA examiner 
stated that the veteran clearly had severe, chronic PTSD as 
evidenced by symptoms of intrusive thoughts, sleep 
disturbance, startle response, hyperarousal, anxiety, anger, 
and extreme avoidance of stimuli that remind him of combat 
situations or events.  


The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited such symptoms as stereotyped speech, panic attacks 
more than once per week, or an impaired memory, the Board 
concludes that the objective medical evidence of record and 
the veteran's statements regarding his symptomatology show a 
disability that more nearly approximates the assignment of a 
50 percent rating.  See 38 C.F.R. § 4.7.  Although he is able 
to function reasonably well in society, the veteran's PTSD 
symptoms alone are clearly disabling to him to a greater 
degree, and a 50 percent disability rating is warranted.  The 
GAF scores assigned between July 2001 and June 2002 support 
this conclusion.  Although some of the scores reflect 
impairment consistent with the current 30 percent rating 
(such as those on the VA examinations), the more recent GAF 
scores (shown in the VA outpatient treatment records) reflect 
at least moderate impairment in social and occupational 
functioning.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that the requirements for a 50 percent 
schedular rating have been met.  














	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 50 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

